If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


DOUGLAS LEONARD,                                                     UNPUBLISHED
                                                                     December 22, 2022
               Plaintiff-Appellee,

v                                                                    No. 359382
                                                                     Oakland Circuit Court
                                                                     Family Division
MARYANNE CARMELLA LEONARD, also                                      LC No. 2020-502459-DC
known as MARYANNE CARMELA BOGDAN,

               Defendant-Appellant.


Before: JANSEN, P.J., and SERVITTO and GADOLA, JJ.

PER CURIAM.

       Defendant, Maryanne Carmella Leonard,1 also known as Maryanne Carmela Bogdan,
proceeding in propria persona, as she did in the trial court, appeals as of right the trial court
judgment of custody, which awarded sole legal and physical custody of the parties’ minor child,
CL, to plaintiff, Douglas Leonard. We affirm.

                                       I. BACKGROUND

       The parties met in Michigan at their place of employment and started a relationship in 2014
or 2015. The two married in South Dakota on September 6, 2015. The parties lived in Windsor,
Ontario, and their son, CL, was born in 2017. After CL was born, plaintiff continued to work in
Michigan, but defendant stopped working to care for CL. The family eventually moved to Troy,
Michigan, in November 2019, to be closer to plaintiff’s work.

        According to plaintiff, he was unaware of any marital issues until February 6, 2020. On
that date, defendant was supposed to pick plaintiff up from work. When plaintiff called her,
defendant said that she was in the parking lot. When plaintiff went to the parking lot, their vehicle


1
  Defendant’s middle name is misspelled as “Carmella” in plaintiff’s complaint. Her middle name
is actually spelled as “Carmela” (with only one “l”).


                                                -1-
was there, but it was empty and CL’s car seat was gone. Plaintiff tried to contact defendant, but
she did not answer her phone.

        On February 13, 2020, defendant filed a petition in Livingston County for a personal
protection order (PPO) against plaintiff. Although one was initially issued ex parte, it was
terminated after a subsequent hearing. During that PPO hearing, plaintiff learned that defendant
and CL had moved to South Dakota.

       On May 4, 2020, defendant filed an action for divorce in South Dakota. In that petition,
defendant acknowledged that the parties were married on September 6, 2015, and had one child
together, CL. Plaintiff contested jurisdiction in South Dakota and filed his own complaint for
divorce in Michigan on May 12, 2020, in LC No. 2020-500333-DM. On June 12, 2020, the South
Dakota court held a hearing at which all parties were physically present. At this hearing, the South
Dakota court “entered its oral decision and Findings of Fact and Conclusions of Law on the
record.”2

       The very next day, June 13, 2020, defendant took CL to Alaska. Defendant believed that
she could take CL anywhere, and that not all the provisions of the subsequently entered South
Dakota order were mentioned or incorporated in the court’s June 12, 2020 oral pronouncements.
Defendant’s purported “domicile” in Alaska was a home in Wasilla, Alaska, which was owned by
Clinton DesJarlais, but defendant lived in a home in Fairbanks, Alaska, which was owned by Leslie
Zerbe, a Baptist missionary. DesJarlais, his wife Sarah Buchhorn, their six children, Zerbe,
defendant, and CL all lived in the Fairbanks home.3

        On June 15, 2020, the South Dakota court entered its order declining jurisdiction over the
custody issue. The court stated that South Dakota was an inconvenient forum and that Michigan
instead “is a more appropriate forum for the custody determination.”

        On June 16, 2020, defendant filed a petition for annulment in Alaska. In that petition,
defendant asserted that she and plaintiff were never legally married. This was the first time that
plaintiff became aware of allegations pertaining to the validity of their marriage. Although the
petition contained many allegations, defendant’s principal theory was that her marriage to plaintiff
was void because plaintiff had been married twice before and failed to terminate either of those
marriages.4 Defendant also alleged that “Clinton DesJarlais [and] Sarah Buchhorn are acting as
legal guardians to the child as granted from [defendant] to them and they willfully accept.”



2
  Although a transcript of the June 12, 2020 hearing was not produced, the court’s order states that
the court declined to exercise jurisdiction over the issue of custody, leaving Michigan to address
that issue. According to the record, the South Dakota judge conferred with the Michigan trial
judge in LC No. 2020-500333-DM, in accordance with the Uniform Child Custody Jurisdiction
and Enforcement Act.
3
    Zerbe was married, but according to defendant, Zerbe’s wife was living in Costa Rica.
4
    This petition was admitted into evidence at the trial in this case as Exhibit 4.



                                                    -2-
Defendant further asserted that both DesJarlais and Buchhorn “have agreed to fully legally adopt”
CL. Defendant described DesJarlais as her “brother in Christ.”

      On June 25, 2020, the trial court in the divorce action in Michigan, LC No. 2020-500333-
DM, entered an order stating:

                 After taking testimony from the parties,[5] the Court finds that it is the
         appropriate court to make the initial custody and parenting time determination.
         Based on the testimony from the parties, the record in this case, and having
         considered the best interest factors, the Court awards Plaintiff-Father temporary
         sole legal and physical custody of the child . . . , with Defendant-Mother having
         supervised parenting time at Impact [Counseling Services]. Defendant-Mother is
         ordered to return the child to the marital home in the State of Michigan
         immediately.

        Despite the Michigan court order, defendant did not return CL to Michigan. On the same
day the Michigan order was entered, Alaska State Troopers, under the auspices of a welfare check,
met up with defendant as she was in a vehicle heading to Fairbanks with DesJarlais and CL The
troopers took CL into custody, where he was subsequently placed in foster care. Following
hearings in Alaska on June 28 and June 30, 2020, the Alaska court entered an order permitting
plaintiff to remove CL from the state of Alaska.

        When plaintiff first saw CL in Alaska, plaintiff barely recognized CL because of the poor
condition he was in. CL was unkempt, there was something wrong with his left eye, his teeth were
black, and he had open sores that were bleeding. The Alaskan Child Protective Services supervisor
and foster mother gave plaintiff medication for CL. Plaintiff thereafter took CL back to the home
in Michigan.

       Back in Alaska, defendant was impregnated the day after CL was released to plaintiff. She
claimed that she used a sperm donor “through a friend from somebody,” but did not have the
person’s name. Defendant gave birth prematurely to another child in March 2021.6

        On September 8, 2020, the Michigan trial court in LC No. 2020-500333-DM granted
plaintiff’s motion to voluntarily dismiss the case, in light of defendant’s argument that the 180-
day jurisdictional residency requirement set forth in MCL 552.9(1) had not been satisfied. 7 That


5
 A transcript of that proceeding in LC No. 2020-500333-DM was not produced below and thus is
not part of the lower court record in this case.
6
    Defendant claimed that there was no governmental documentation for the child’s birth.
7
  MCL 552.9(1) states, in pertinent part, that “[a] judgment of divorce shall not be granted by a
court in this state in an action for divorce unless the complainant or defendant has resided in this
state for 180 days immediately preceding the filing of the complaint. . . .” According to the record,
plaintiff moved to Troy sometime in November 2019, and filed his complaint for divorce on
May 12, 2020. Thus, the 180-day requirement might not have been satisfied depending on the
precise date in November when he moved to Troy.


                                                -3-
same day, plaintiff filed a complaint for divorce in the instant case. Also on that day, the trial court
entered an order granting plaintiff temporary sole legal and physical custody of CL, and awarding
defendant supervised parenting time at Impact Counseling Services.

        On December 1, 2020, defendant filed an answer to plaintiff’s new complaint, as well as a
lengthy affidavit. In the affidavit, she averred, among other things, that plaintiff was not CL’s
biological or natural father, that she did not know the identity of CL’s biological or natural father,
and that she and plaintiff were never legally married. The following day, defendant moved “to
dismiss with prejudice and order sua sponte relief.” The document was haphazard, disjointed, and
difficult to follow. But again, defendant averred that she was not married to plaintiff and that he
was not the father of CL. The trial court denied defendant’s motion, stating that it was “largely
non-sensical,” “not in the proper form,” and failed “to cite relevant facts and legal authority.”

        On December 30, 2020, plaintiff moved to convert the existing divorce case (-DM suffix)
to a custody case (-DC suffix). Plaintiff explained that he thought that the South Dakota divorce
action would have been dismissed after he filed the divorce action in Michigan, but that did not
happen. Thus, with the South Dakota divorce action still pending, plaintiff sought to have the
present divorce action converted into a custody action. The trial court granted the motion and
ordered plaintiff to file an amended complaint.

       On January 7, 2021, plaintiff filed an amended complaint for custody. Defendant moved
to dismiss for lack of jurisdiction or lack of standing, which was very similar in structure and
content to the motion to dismiss that she filed earlier, which the trial court denied.

        In preparation of trial, the court instructed the parties that trial briefs were due one week
before trial and proposed exhibits must be exchanged one week before trial. Defendant did not
comply with either requirement. Instead, defendant attempted to upload numerous exhibits 15
minutes before trial started. The trial court disallowed the exhibits as untimely.

        A three-day bench trial started on May 17, 2021. During trial, plaintiff introduced evidence
of a DNA analysis between himself and CL, which showed that there was a 99.9995% probability
that plaintiff was CL’s biological father. During her testimony, defendant stated that she and
plaintiff could not agree on practically anything with regard to how to care for CL. Regarding the
purported adoption of CL to DesJarlais and Buchhorn, defendant testified that (1) DesJarlais “has
offered to fully adopt” and that “[p]aperwork is already filed,” and (2) that Buchhorn had agreed
to be CL’s legal guardian. Later, however, defendant said that DesJarlais “has adopted” CL,
suggesting that it was a completed event, while later still she stated that DesJarlais and plaintiff
“would both be legal parents,” suggesting that the event had not yet occurred. At the close of the
second day of trial, the trial court instructed defendant to produce any paperwork regarding the
purported adoption, but when trial resumed two days later, defendant did not produce anything.

       On October 18, 2021, the trial court issued its opinion and order. The court first found that
CL had an established custodial environment with plaintiff only. The court highlighted that since
June 30, 2020 (i.e., the previous 16 months), plaintiff had provided CL with guidance, discipline,
necessities, and parental comfort, whereas defendant remained in Alaska and had not visited or
attempted to contact CL in any way. The court then addressed the best-interest factors in MCL
722.23, and found that nine of the 12 factors favored plaintiff, two were neutral or nonfactors, and


                                                  -4-
one was not applicable. Consequently, the trial court found that there was not clear and convincing
evidence to change CL’s established custodial environment, and it awarded sole legal and physical
custody of CL to plaintiff. The trial court entered a judgment for custody, parenting time, and
support on November 4, 2021, which was consistent with the pronouncements from its previous
opinion and order.

                                II. DISCUSSION OF THE ISSUES8

                              A. JURISDICTION AND STANDING

        Defendant argues that the trial court lacked jurisdiction to hear this case and lacked
personal jurisdiction over her and DesJarlais. Defendant also avers that plaintiff lacks standing to
bring this action. We disagree with all of these arguments.

        There is no preservation requirement for challenging a court’s subject-matter jurisdiction.
McFerren v B & B Investment Group, 233 Mich App 505, 512; 592 NW2d 782 (1999). However,
to preserve a challenge to the trial court’s exercise of personal jurisdiction, the issue must be raised
in a party’s first responsive pleading or in a motion under MCR 2.116, or it is deemed waived.
MCR 2.116(D)(1); Teran v Rittley, 313 Mich App 197, 208; 882 NW2d 181 (2015). Although
defendant claimed in her first responsive pleading (i.e., her answer to plaintiff’s complaint) that
she was providing “notice of special appearance,” she never asserted that the trial court lacked
personal jurisdiction over her. Instead, she implied there was no subject-matter jurisdiction
because of a void marriage. Consequently, defendant’s claim that the trial court lacked personal
jurisdiction over her is not only unpreserved, it is deemed waived. Teran, 313 Mich App at 208.

       Generally, there are three standards of review in child-custody cases:

       The great-weight-of-the-evidence standard applies to all findings of fact; under this
       standard, the trial court’s findings will be sustained unless the evidence clearly
       preponderates in the opposite direction. An abuse of discretion standard applies to
       the trial court’s discretionary rulings such as custody decisions. Finally, a trial court
       commits clear legal error when it incorrectly chooses, interprets, or applies the law.
       [Wardell v Hincka, 297 Mich App 127, 133; 822 NW2d 278 (2012) (quotation
       marks, citations, and brackets omitted).]

But the question of subject-matter jurisdiction is a question of law that this Court reviews de novo.
Harris v Vernier, 242 Mich App 306, 309; 617 NW2d 764 (2000). And while the question whether
a court has jurisdiction under the Uniform Child-Custody Jurisdiction and Enforcement Act
(UCCJEA), MCL 722.1101 et seq., is subject to de novo review, a lower court’s decision to


8
  Preliminarily, we note that defendant has submitted an appellate brief that is at times borderline
incoherent. We have attempted to distill the 26 issues mentioned in her statement of the questions
presented and correlate them to the nine argument sections in her brief. Significantly, defendant
has not challenged the trial court’s findings related to the child’s established custodial environment
or any of the statutory best-interest factors in MCL 722.23. Instead, her primary focus is on issues
related to standing and jurisdiction.


                                                  -5-
exercise that jurisdiction is reviewed for an abuse of discretion. Chessman v Williams, 311 Mich
App 147, 150; 874 NW2d 385 (2015).

       Defendant primarily argues that the trial court lacked subject-matter jurisdiction because
there was no valid marriage between herself and plaintiff. Her claim that there was no valid
marriage is premised on the assertion that plaintiff was still married to someone else at the time he
married defendant. In Harris, 242 Mich App at 319, this Court explained that

       [s]ubject-matter jurisdiction concerns a court’s abstract power to try a case of the
       kind or character of the one pending and is not dependent on the particular facts of
       a case. It is fundamental that the classes of cases over which the circuit courts have
       subject-matter jurisdiction are defined by this state’s constitution and Legislature.
       [Emphasis added; citation omitted.]

Thus, the underlying facts of the case, such as whether the parties were legally married, do not
affect the court’s jurisdiction. The Legislature has expressly provided circuit courts with the
general authority, i.e., jurisdiction, to resolve custody disputes. See MCL 722.27(1). Thus, the
trial court in this instance had subject-matter jurisdiction to address the pending custody dispute.

        Defendant appears to instead be arguing that because her marriage to plaintiff is void, there
is no presumption of paternity for plaintiff. See Pecoraro v Rostagno-Wallat, 291 Mich App 303,
305-306; 805 NW2d 226 (2011) (“In Michigan, a child conceived and born during a marriage is
legally presumed the legitimate child of that marriage, and the mother’s husband is the child’s
father as a matter of law.”). Ignoring the evidence factually showing that plaintiff is indeed CL’s
biological father, which included (1) defendant’s admissions to the South Dakota court that
plaintiff is CL’s father, and (2) the DNA evidence showing a 99.9995% probability that plaintiff
is CL’s biological father, defendant has not provided any evidence showing that plaintiff’s prior
marriage was still in existence as of September 6, 2015, the date she married plaintiff. The
documents that defendant submitted to the trial court at best show that plaintiff was previously
married to someone else, but they do not show that he still was married as of September 6, 2015.
Indeed, on May 10, 2021, just a week before trial, defendant received an e-mail from a Sargent
Dustin Schumacher in South Dakota, who was investigating defendant’s claim of bigamy. The e-
mail stated that Sgt. Schumacher had found a record of plaintiff’s prior marriage, but “[t]here is a
lot of work left to do before I am able to look at a possible Bigamy crime. . . . I will continue to
move forward and keep you updated as I move forward.” The only evidence submitted at trial
regarding the status of plaintiff’s prior marriage came in the form of testimony from plaintiff, who
stated that his prior marriage indeed ended in divorce. In short, there is no record evidence to
support defendant’s allegation that plaintiff was still married to someone else as of September 6,
2015.

         Defendant also contends that the judgment of custody is void because the trial court made
no finding that plaintiff actually was CL’s father. Defendant’s position is belied by the judgment
itself, which provides that the trial court found that “the material facts” alleged in the complaint
were true. Notably, in the amended complaint, plaintiff alleged that the parties were married at
the time CL was born and that he was CL’s father. Further, the trial court’s finding that plaintiff
was CL’s father is not against the great weight of evidence. The only evidence purportedly
showing that plaintiff might not be CL’s father was defendant’s testimony that she was raped and


                                                -6-
impregnated by plaintiff’s brother. But the trial court specifically questioned defendant’s
credibility, and this Court is to defer to the trial court’s credibility determinations. McIntosh v
McIntosh, 282 Mich App 471, 474; 768 NW2d 325 (2009). Aside from that credibility
determination, the DNA result makes it virtually impossible to give such testimony any weight. 9

        Defendant also argues that the trial court lacked jurisdiction under the UCCJEA.
Defendant’s sole contention for this issue is that the UCCJEA “does not apply when there is a void
marriage.” However, defendant cites no authority for the proposition that parties must have been
married for the UCCJEA to apply. Therefore, she has abandoned this argument. See Prince v
MacDonald, 237 Mich App 186, 197; 602 NW2d 834 (1999) (“[W]here a party fails to cite any
supporting legal authority for its position, the issue is deemed abandoned.”). In any event, our
review of the UCCJEA fails to disclose any requirement that the parties must have been married
for the act to apply.

        Lastly, in defendant’s reply brief in this Court, she asserts for the first time that the trial
court lacked personal jurisdiction over her, plaintiff, and DesJarlais. “Reply briefs must be
confined to rebuttal, and a party may not raise new or additional arguments in its reply brief.”
Lawrence v Mich Unemployment Ins Agency, 320 Mich App 422, 443-444; 906 NW2d 482 (2017)
(quotation marks and citations omitted). Consequently, this argument is not properly before the
Court. Moreover, personal jurisdiction affects only defendants, not plaintiffs, because a plaintiff,
by filing a complaint, necessarily consents to the court acquiring personal jurisdiction over him or
her. See People v Lown, 488 Mich 242, 268; 794 NW2d 9 (2011) (stating that a party may stipulate
to, waive, or implicitly consent to personal jurisdiction). And with regard to defendant, as already
explained, she waived any challenge to personal jurisdiction by failing to raise the issue in her first
responsive pleading or a motion under MCR 2.116. Finally, DesJarlais is not a party to this action
and is not subject to any of the court’s orders, so personal jurisdiction over him was not required.

                                   B. EVIDENTIARY ISSUES

       Defendant raises two evidentiary issues on appeal. First, she argues that the trial court
erred by admitting plaintiff’s DNA evidence because the evidence was obtained from a child who
was unlawfully taken, and because the court failed to apply the “utmost scrutiny” in its


9
  Similarly, defendant also argues along with her jurisdictional argument that plaintiff lacked
standing to bring this action because the marriage was void. Contrary to what defendant suggests,
plaintiff’s standing to bring an action for custody was not dependent solely on the validity of his
marriage to defendant. Standing is assessed at the time the complaint is filed, League of Women
Voters of Mich v Secretary of State, 506 Mich 561, 590, 595 n 54; 957 NW2d 731 (2020), and is
a separate concept from subject-matter jurisdiction, Altman v Nelson, 197 Mich App 467, 472; 495
NW2d 826 (1992). The Child Custody Act confers standing on parents to seek custody. See
Aichele v Hodge, 259 Mich App 146, 165; 673 NW2d 452 (2003). Plaintiff’s amended complaint
alleged both that CL was born during the parties’ marriage and that he was CL’s actual biological
father. These allegations were sufficient to confer standing on plaintiff to bring an action to seek
custody of CL. It is a defendant’s responsibility to contest a plaintiff’s standing and to provide
evidence disproving the plaintiff’s allegations. Id. As already discussed, defendant did not submit
any meaningful evidence to disprove plaintiff’s allegations of parentage.


                                                 -7-
consideration of the admissibility of this evidence. Second, she argues that the trial court erred by
excluding her untimely evidentiary submissions. We disagree with both arguments.

       “To preserve an evidentiary issue for review, a party opposing the admission of evidence
must object at trial and specify the same ground for objection that it asserts on appeal.” People v
Aldrich, 246 Mich App 101, 113; 631 NW2d 67 (2001). Although defendant objected to the
admission of the DNA test results at trial, she did so on grounds that the evidence was
“misleading,” and that she had not received a certified copy of the results. She also questioned the
authenticity of the exhibit’s certification. Because defendant does not raise the same grounds on
appeal, and instead challenges the evidence on other grounds not raised below, the issue is not
preserved. However, because she argued that the trial court should not have summarily excluded
her exhibits, that aspect of the issue is preserved.

       This Court reviews preserved evidentiary issues for an abuse of discretion. Ykimoff v Foote
Mem Hosp, 285 Mich App 80, 86; 776 NW2d 114 (2009). A trial court abuses its discretion when
it chooses an outcome that falls outside the range of principled outcomes. Nowacki v Dep’t of
Corrections, 319 Mich App 144, 148; 900 NW2d 154 (2017). Unpreserved issues, however, are
reviewed for plain error affecting substantial rights. In re Utrera, 281 Mich App 1, 8; 761 NW2d
253 (2008). “Generally, an error affects substantial rights if it caused prejudice, i.e., it affected the
outcome of the proceedings.” Id. at 9.

        At the outset, defendant has not adequately briefed the issue pertaining to the admissibility
of the DNA evidence. She provides no authority for her position that DNA testing on an individual
who was “taken unlawfully” is inadmissible, and she does not cite any authority for her proposition
that the trial court was to exact “the utmost scrutiny” to the admission of this evidence. Defendant
does not explain what it means to apply “the utmost scrutiny.” Consequently, this appellate issue
is abandoned. See Prince, 237 Mich App at 197. In any event, CL was not “unlawfully taken”
because there was a court order entered in Alaska allowing plaintiff to remove the child from
Alaska and take him to Michigan. Consequently, CL’s removal from Alaska was entirely lawful.
Regarding defendant’s claim that the court failed to apply “the utmost scrutiny” to the proffered
evidence at trial, the trial court asked defendant on what evidentiary grounds she was objecting to
the evidence, and the court addressed those grounds, which are not challenged by defendant on
appeal. That is all the “scrutiny” that is required under the rules of evidence. Therefore, defendant
has not established any error, plain or otherwise.

         In her statement of the questions presented, defendant suggests that she is challenging the
trial court’s decision to exclude her exhibits at trial because they were not shared with opposing
counsel by the prescribed deadline. In her brief on appeal, however, defendant does not explain
why the trial court’s exclusion of the exhibits on this basis was unreasonable, given her complete
failure to adhere to the trial court order requiring the exchange of all trial exhibits at least one week
before trial. The risk in allowing such untimely exhibits is that it prejudices the other party because
that party is deprived of a fair opportunity to prepare for and investigate any of the proposed




                                                  -8-
exhibits. Defendant has not demonstrated that the trial court’s decision to exclude the evidence
under these circumstances was an abuse of discretion.10

                C. CHALLENGES TO ORDERS IN LC NO. 2020-500333-DM

      Defendant next challenges the validity and correctness of orders entered in LC No. 2020-
500333-DM.

        Defendant argues that the June 25, 2020 order issued in LC No. 2020-500333-DM is
invalid because of purported technical defects. As defendant readily concedes, that order was
entered in a different case. Defendant never appealed that order, or anything else in LC No. 2020-
500333-DM. She cannot directly challenge that order on appeal in a different case. See Kosch v
Kosch, 233 Mich App 346, 353; 592 NW2d 434 (1999). Additionally, the validity of the June 25,
2020 order in the prior case has no bearing on the proceedings in the instant case. Although the
June 25, 2020 order awarded plaintiff temporary sole physical and legal custody of CL, the court
entered a similar order on September 10, 2020, in this case, which accomplished the same thing.
Thus, regardless of the validity of the June 25 order, plaintiff had temporary custody of CL under
the September 10, 2020 order entered in this case.11

       Defendant also argues that the trial court erred when it dismissed her counterclaim in LC
No. 2020-500333-DM. Once again, if defendant believed that her counterclaim was improperly
dismissed in LC No. 2020-500333-DM, her remedy was to file an appeal to this Court in that case.
She did not, and she cannot now collaterally attack that order of dismissal on appeal in this case.
See Kosch, 233 Mich App at 353.

                     D. CONSTITUTIONALITY OF MCR 1.109(D)(9)(a)

      Defendant argues the prohibition against the disclosure of personal identifying information
in MCR 1.109(D)(9)(a) is unconstitutional. We disagree.

        Because defendant did not challenge the constitutionality of MCR 1.109(D)(9)(a) in the
trial court, this issue is unpreserved. As stated above, “[w]e review unpreserved constitutional
issues for plain error affecting substantial rights.” Bay Co Prosecutor v Nugent, 276 Mich App
183, 193; 740 NW2d 678 (2007).



10
   We also note that defendant failed to make an offer of proof of the excluded evidence, which
also precludes appellate relief. MRE 103(a)(2); Hashem v Les Stanford Oldsmobile, Inc, 266 Mich
App 61, 94; 697 NW2d 558 (2005).
11
   Defendant avers that the June 25 order being void is important because it then perpetrated a
“fraud” on the Alaska court, which, on June 30, relied on the June 25 order in allowing plaintiff to
remove CL from Alaska. However, the June 30 Alaska order does not mention any reliance on
the June 25 Michigan order, and defendant did not introduce transcripts of the two Alaska hearings
held before the June 30 order was entered. Thus, the basis for the Alaska court’s order is not
apparent from the record.



                                                -9-
        MCR 1.109(D)(9)(a) provides that “personal identifying information[12] is protected and
shall not be included in any public document or attachment filed with the court[.]” During the
course of the proceedings in the trial court, defendant filed documents containing personal
identifying information of plaintiff. In response, the trial court ordered the court clerk to redact
the information and sanctioned defendant for the filings.

        Defendant’s constitutional challenge is not a facial challenge; it is an as-applied challenge
because she claims the rule unfairly limits her ability to prove bigamy. See Promote the Vote v
Secretary of State, 333 Mich App 93, 117; 958 NW2d 861 (2020) (stating that constitutional as-
applied challenges, as opposed to facial challenges, consider the specific application of a facially
valid law to individual facts). “The essence of due process is the requirement that a person in
jeopardy of serious loss be given notice of the case against him and opportunity to meet it.” Bonner
v City of Brighton, 495 Mich 209, 238; 848 NW2d 380 (2014) (quotation marks and citation
omitted). “All that is necessary, then, is that the procedures at issue be tailored to the capacities
and circumstances of those who are to be heard to ensure that they are given a meaningful
opportunity to present their case . . . .” Id. at 238-239 (quotation marks and citation omitted).

        Defendant’s argument fails for the simple reason that she has not explained how the
inability to file public documents containing personal identifying information impacts her ability
to prove or disprove any point. She fails to recognize that she could have submitted into the public
record redacted copies of whatever documents she wanted. It is not clear how having such personal
information redacted would have adversely affected her ability to prove whatever fact she wanted
to prove. For instance, if defendant had some records showing that plaintiff was still legally
married to a prior spouse, those documents could have been filed with the particular personal
identifying information redacted.13

        Moreover, while MCR 1.109(D)(9)(a) prohibits the filing of personal identifying
information in public documents, MCR 1.109(D)(9)(b) allows a means for filing such information
in other forms and for such information to be available to the parties in the case. Thus, to the
extent that personal identifying information was necessary for defendant to supply, the court rule
expressly allows a way to do so. In sum, the rule does not prevent a party from supplying personal
identifying information, it merely restricts a party from supplying that information in a public
document. Consequently, defendant has not shown how her due-process rights were plainly
violated by MCR 1.109(D)(9).




12
  The type of personal identifying information covered under the rule includes date of birth, social
security number or national identification number, driver’s license number or state-issued personal
identification card number, passport number, and financial account numbers.                   MCR
1.109(D)(9)(a)(i)-(v).
13
   Indeed, that is essentially what happened here after the court ordered the personal identifying
information to be redacted.


                                                -10-
             E. TRIAL COURT’S FAILURE TO INVESTIGATE ALLEGATIONS

        Defendant avers in her statement of the questions presented that the trial court had an
obligation to investigate her claims related to plaintiff’s serious mistreatment of her.

        While defendant references this “issue” in her statement of the questions presented in her
brief on appeal, she offers no argument in support of it. For that reason alone, the issue is deemed
abandoned. See Mitcham v Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959). In any event, it is
not clear what defendant means when she claims that the trial court should have “investigate[d].”
Courts are not investigation agencies; they primarily resolve disputes. It is up to the parties to
investigate their own claims and defenses, and present evidence to support their theories at trial.
To the extent that defendant is claiming that the trial court should have given her testimony more
weight, especially where she described various instances of abuse allegedly perpetrated by
plaintiff, the trial court specifically questioned defendant’s credibility on the issue of domestic
violence, and this Court will not interfere with such credibility determinations. McIntosh, 282
Mich App at 474. Importantly, as the trial court recognized, there was no other evidence to
corroborate defendant’s claims of abuse.

                                            F. NONISSUES

        Defendant on appeal raises two “issues” that do not appear to be actual issues for this Court
to review.

         Defendant avers in her statement of the questions presented that the Department of Health
and Human Services (DHHS) threatened her with termination of her parental rights if she did not
file the petition for a PPO against plaintiff in Livingston County. While defendant references this
“issue” in her statement of the questions presented in her brief on appeal, she offers no argument
in support of it. For that reason alone, the issue is abandoned. See Mitcham, 355 Mich at 203.
Furthermore, given the description of the issue in the statement of the questions presented, it is
clear that there is nothing for this Court to review. Initially, this claim relates to an entirely separate
case in another county. If defendant wanted to raise any issues related to that case, she should
have done so by filing an appeal in that case. See Kosch, 233 Mich App at 353. Additionally, it
does not appear that defendant is attempting to correct an error by any trial court by raising this
issue. Instead, she is alleging that a representative of DHHS harmed her and acted inappropriately.
This Court is an error-correcting court. Without any discernable error in the trial court to correct,
there is nothing for us to review. See Jawad A Shah, MD, PC v State Farm Mut Auto Ins Co, 324
Mich App 182, 210; 920 NW2d 148 (2018) (“As an error-correcting court, this Court’s review is
generally limited to matters actually decided by the lower court.”) (citations omitted).
Accordingly, defendant is not entitled to any relief.

        In a separate issue, defendant requests that this Court “affirm the truth” that her name is
“Maryanne Carmela Bogdan.” Again, it does not appear that defendant is requesting a review of
any decision or action in the trial court. Consequently, as an error-correcting court, this “issue” is
not properly before us. See id. Moreover, the instant case was a custody action. It is not clear
how the trial court in this instance would have had any authority or justification to address the
issue of defendant’s legal name. That would seem to be an appropriate issue for the South Dakota
court to address in the parties’ divorce action, which is still pending in that court. See MCL


                                                   -11-
552.391 (authorizing a court in a divorce decree to restore to a woman “her birth name, or the
surname she legally bore prior to her marriage to the husband in the divorce action, or allow her
to adopt another surname if the change is not sought with any fraudulent or evil intent”); SDCL
25-4-47 (authorizing a court in a divorce decree to restore a woman’s “maiden name or the name
she legally bore prior to her marriage to the husband”).

       Affirmed.

                                                           /s/ Kathleen Jansen
                                                           /s/ Deborah A. Servitto
                                                           /s/ Michael F. Gadola




                                              -12-